Citation Nr: 0721722	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that inter alia denied service connection for bilateral 
hearing loss.  In light of the findings of fact below, and 
ultimate conclusions in this decision, the Board has seen fit 
to separate the matter and address the separate issues of 
right ear hearing loss and left ear hearing loss.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Medical evidence does not show that the veteran has a 
current right ear hearing impairment under the laws 
administered by VA.

3.  The veteran is shown to have a current left ear hearing 
impairment.

4.  The veteran is a combat veteran, and acoustic trauma in 
service is accordingly presumed.

4.  Medical opinion of record states that it is not possible 
to distinguish whether the veteran's left ear hearing loss is 
due to acoustic trauma in service versus intercurrent causes.




CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
right ear hearing loss that is incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).  

2.  With resolution of reasonable doubt in the veteran's 
favor, his disability manifested by left ear hearing loss was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the Board's favorable decision 
regarding service connection for left ear hearing loss, the 
Board finds that all notification and development action 
needed to fairly adjudicate that claim has been accomplished. 

As will be explained, the claim for service connection for 
claimed right ear hearing loss lacks legal merit.  As the 
law, and not the facts, is dispositive of that claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran had a VA audiological evaluation in March 2005 in 
which the audiologist noted normal hearing in the right ear 
and mild sensorineural hearing loss (SNHL) in the left ear.  
The auditory thresholds and speech recognition scores on that 
occasion did not show a hearing impairment under the criteria 
of C.F.R. § 3.385 cited above for either ear.

The veteran had another VA audiological evaluation in October 
2005 by the same audiologist.  On this occasion the veteran's 
right ear acoustic thresholds and speech recognition again 
did not demonstrate a disability under C.F.R. § 3.385.  
However, his left ear showed an auditory threshold of 40 
decibels at 4000 Hertz, which meets the criteria for a left 
ear disability.  

The Board notes at this point that the assignment of service 
connection for hearing loss is contingent on the showing of a 
threshold hearing loss based on the audiology studies of 
record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In other words, the Board is bound by law to apply VA's 
rating schedule based on the appellant's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this case, the 
veteran does not have a current right ear hearing impairment 
for the purpose of applying the laws administered by VA, so 
service connection cannot be granted for such a claimed 
disability.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where, as here, the persuasive medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board accordingly finds that, in the 
absence of evidence of a current disability under the laws 
administered by VA, the claim for service connection for 
claimed right ear hearing loss must be denied as a matter of 
law.  

However, as the veteran has demonstrated a left ear hearing 
disability, the Board may consider whether that disability 
should be service-connected.

There is no indication in the veteran's service medical 
records that he had hearing loss to either ear during 
military service.  His hearing at the time of his separation 
from service was 15/15 under the "whispered voice" test.  

Although hearing loss was not demonstrated in service, 
service connection for SNHL may be presumed to have been 
incurred in qualifying service, if shown to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, however, there is no objective evidence showing 
that this veteran had compensable hearing loss within his 
first year after discharge from service, so the presumption 
does not apply.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to claim for service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

This veteran's service record shows that he served in combat, 
and the Board finds that acoustic trauma is accordingly 
presumed.  As noted, current audiometric findings meet the 
regulatory requirements for left ear hearing loss disability 
for VA purposes.  Accordingly, the remaining question under 
Hensley is whether there is a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  

The VA audiologist's evaluation in March 2005 stated that an 
opinion regarding the etiology of the hearing loss would be 
mere speculation, because there was no audiogram at the time 
of the veteran's discharge from service because the veteran 
had a positive history of both military noise exposure 
(artillery, infantry weapons and rockets) and civilian noise 
exposure (construction noises, jackhammers and woodworking). 

Although the VA audiologist stated that it would be 
"speculative" to associate the veteran's claimed hearing 
loss with service-connected acoustic trauma versus 
nonservice-connected acoustic trauma, the Board notes that 
exposure to acoustic trauma during service is objectively 
proven by the veteran's military record, while exposure to 
post-service acoustic trauma is shown merely by the veteran's 
account.  

The Board accordingly finds that the evidence is at least in 
equipoise on the question of a relationship between the 
veteran's left ear hearing loss and his military service.  

Whereas the veteran has currently diagnosed left ear hearing 
loss, and whereas the only acoustic trauma demonstrated by 
objective evidence is that incurred during military service, 
the Board finds that the criteria for service connection are 
met.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for left ear hearing loss is warranted.  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for hearing loss of the left ear is 
granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


